department of the treasury internal_revenue_service washington d c march number release date cc dom fip spr uil memorandum for mary jane sciascia isp - life_insurance from marshall feiring senior technician reviewer cc dom fi p subject policyholder loans this is in response to your request for technical assistance regarding when a life_insurance_company should include in income the interest on a policyholder loan ordinarily interest on a policyholder loan is due in full when the loan originates and each time the loan renews for this reason interest on a policyholder loan is often referred to as prepaid_interest issue do the claim-of-right doctrine and revrul_58_225 1958_1_cb_258 require insurance_companies to include prepaid_interest in income at the time the interest is due conclusion the claim-of-right doctrine and revrul_58_225 no longer require insurance_companies to include prepaid_interest in income at the time the interest is due under current law therefore prepaid_interest reduces a loan’s issue_price the adjustment for prepaid_interest does not represent an immediate charge for_the_use_of money instead it creates or increases the difference between the loan’s issue_price and the loan’s stated_redemption_price_at_maturity resulting in original_issue_discount oid that must be accrued over time facts most life_insurance_companies allow a policyholder to borrow against the policy in an amount up to the cash_surrender_value ordinarily the company calculates interest with reference to the policy year the twelve-month period starting on the anniversary of the policy issue_date and considers the interest due and payable in advance thus when the loan originates interest is due for the period starting on the loan date and ending on the last day of the policy year similarly when the loan renews interest is due for the period starting on the first day of the policy year and ending on the last a policyholder can satisfy its obligation by paying the interest in cash having it subtracted from the amount borrowed or having it added to principal a policyholder may repay the loan at any time but ordinarily the loan terminates when the principal balance equals the cash_surrender_value or the insured dies if the loan is repaid or terminates before the end of the policy year the company usually credits the policyholder with any unearned interest before most insurance_companies accepted a long line of cases requiring them to include prepaid_interest when due that is on the day the loan originated and on the first day of each succeeding policy year beginning in however insurance_companies asked to change to a method by which prepaid_interest is includible as it accrues ratably throughout the year these requests were directly linked to a change in the oid regulations on the filing of a timely and complete request the national_office generally has granted the companies permission to change their accounting methods law and analysis a the application of sec_1272 to life_insurance_companies sec_1272 of the internal_revenue_code exempts life_insurance_companies from having to include oid over the term of a loan on an economic- accrual basis nevertheless insurance_companies have limited discretion in choosing a method_of_accounting for discount on policyholder loans under sec_811 insurance_companies must account for oid as defined in sec_1273 using an accrual_method that is both regularly employed by the company and reasonable b final oid treasury regulations on date the service published final rules for the treatment of oid de_minimis oid stated_interest and unstated_interest see generally sec_1_163-7 sec_1_446-2 sec_1_483-1 through g g and through of the income_tax regulations the final oid regulations in general the final oid regulations are effective for debt instruments issued on or after date a taxpayer however may rely on the final oid regulations for debt instruments issued on or after date and before date sec_1 g of the final oid regulations provides that a payment from the borrower to the lender other than a payment for property or for services provided by the lender such as commitment_fees or loan processing costs reduces the issue_price of the debt_instrument evidencing the loan under this regulation a payment from the borrower to a lender at the inception of a loan even if it is labeled as prepaid_interest merely represents an adjustment to the loan’s issue_price it does not constitute interest_income the drafters of the regulations understood this change eliminates the line of cases requiring prepaid_interest to be included in income when it is due see eg 685_f2d_277 9th cir cert_denied 439_us_821 570_f2d_382 1st cir 408_f2d_842 4th cir cert_denied 396_us_828 399_f2d_757 7th cir cert_denied 393_us_1118 c claim-of-right doctrine the claim-of-right doctrine was enunciated by the supreme court in 286_us_417 xi-1 c b in north american the taxpayer was in possession of oil property to which the united_states held legal_title the united_states claimed beneficial_ownership and instituted legal action while this action was pending in a court appointed a receiver who collected the income earned from the property in north american prevailed against the government in district_court and the receiver paid north american the earnings from the earlier year subsequently the government appealed the district_court decision with the parties ultimately settling the litigation in in later tax litigation the supreme court was asked to decide which year the earnings were includible in income the court held that the income was includible in stating i f a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return report on a tax_return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent citations omitted revrul_58_225 cites north american in support of the proposition that interest collected in advance constitutes taxable_income in the year received even though the lender employs an accrual_method of accounting under the final oid regulations the adjustment for prepaid_interest increases the spread between the amount_loaned and the amount due at maturity and does not represent earnings on the date the loan originates or renews the claim-of- right doctrine therefore does not apply for the same reason revrul_58_225 is inapplicable moreover although revrul_58_225 contradicts the final oid regulations it lacks the legal force and effect of the regulations see sections and of revproc_89_14 1989_1_cb_814 the introduction to the internal_revenue_bulletin makes clear that revenue rulings are merely the service’s conclusion as to the application of the law to the stated facts involved see eg 1958_1_cb_1 consequently the final oid regulations have made revrul_58_225 obsolete1 in light of how the final oid regulations treat prepaid_interest the national_office believes that allowing insurance_companies to use the constant yield-to- maturity method for accounting for prepaid_interest is reasonable within the meaning of sec_811 cc mark smith chief cc dom fi p diane helfgott attorney cc ner njd new newark center suite newark nj revenue rulings are usually declared obsolete in groups and as part of a single project we will try to make revrul_58_225 part of the next such project
